DETAILED ACTION

1. It is hereby acknowledged that 15/928876 the following papers have been received and placed of record in the file: Remark date 12/03/20.    

2.  Claims 1-9, 11-21 are presented. Claim 11 is amended. Claim 21 is new.  

Response to Arguments
3.  Applicant's arguments file 12/03/20 have been fully considered but they are not persuasive.
Applicant argues, a single packet data network connection carrying all user plane traffic
to which the particular policy is applied; ... [Emphasis added].
With respect to the previously recited claim features, the examiner alleges that "Salot paragraphs [0024],[0026],[0029] explains UE packets are encapsulated according to GTPvl-U and forwarded to SGW /PGW." However, it is obvious that the GTP encapsulation taught by Salot requires a RAN to use multiple tunnels for user plane traffic (e.g., see Salot, Fig. 2, and associated description), the multiple tunnels being unambiguously identified according to respected identifiers (see Salot, par. [0034], and Fig. and associated description. Accordingly, Salot fails to teach at least the above noted claim features regarding "a single tunnel ... for a single packet data network connection carrying all user plane traffic to which the particular policy is applied".
Examiner respectfully disagrees.  Salot discloses aMessage Type field 86 indicates the type of GTP-U message associated with the header. A Length field 88 indicates the length in octets of 
  

Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 11 and  12 are rejected under 35 U.S.C. §103(a) as being unpatentable over Salot et al(US 2014/0022900A1)   in view of  Stanwood et al(US 2013/0166623A1) in further view of Zhou (US 2013/0021916A1),  

Regarding claim 11, Salot teaches a method implemented in a core network element included in a core network associated with a radio access network (RAN) element of a RAN having a plurality of RAN elements, the method comprising:
receiving, at the core network element, information indicating a particular policy associated with reported user congestion information (RUCI) associated with any of (1) the RAN or (2) any of user plane packets, (see Salot paragraph [0015], [0026] explains PGW based RAN congestion of UE based on operator policy, Fig.1, 2) wireless transmit/receive units (WTRUs), and RAN elements, of the RAN, wherein the RAN includes a single tunnel established between any of the plurality of RAN elements and a core network entity for a single packet data network connection carrying all user plane traffic to which the particular policy is applied; determining congestion mitigation operations associated with the RAN according to the information, (see Salot paragraphs [0017], [0024],[0026],[0029]  explains UE packets are encapsulated according to GTPv1-U and forwarded to SGW/PGW, further explains congestion control of user plane traffic, see paragraph [0034] further explains monitoring a packet at GTP tunnel)  explains indicating the particular policy information, and associated with the RUCI: and transmit, applying, at the to any of a RAN element or another core network element, information indicating the determined congestion mitigation operations associated with the RAN.  (see Salot paragraphs [0026],[0029],[0030]  explains the RAN  monitors the uplink data traffic to determine congestion, and marking of the uplink header type, RCLI)  

However analogous art Stanwood (see paragraph [0049],[0051] explains monitoring congestion) explains terminal node with transmitter-receiver module (see paragraph [0037]) 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to create the invention of Salot to include Stanwood’s system for cooperative application in communication systems.  One of ordinary skill in the art would have been motivated to make this modification before the filing date of the claimed invention to further improve communication in networks by reducing degradation in QoE due to multiple services types. (see paragraph [0005])
While Salot explains GTP tunnel which can be understood to be a single tunnel, however to further show this Analogous art Zhou is introduced to show uplink IP packet to PDN according to an uplink traffic filter, eNodeB decapsulates the IP packet, encapsulates it according to GTP protocol and identifies the GTP-U packet using the Tunnel Enpoint Identifier.  (see paragraph [0065],[0088],[0090],[0092]  further explains user plane data and load condition, and release indication based on policy server and packet header)  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to create the invention of the modified Salot to include Zhou’s system for obtaining network loads.  One of ordinary skill in the art would have been motivated to make this modification before the filing date of the claimed invention to further improve QoS in a network (see paragraph [0013])



Allowable Subject Matter
6.  Claim 21 is objected to as being upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.   


7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD A SMARTH/Primary Examiner, Art Unit 2478